DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 3/9/21, are acknowledged.
	Claims 1-2 have been amended.
	Claim 4 has been added.
	Claims 1-4 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lisa Hillman on 4/28/21.

IN THE CLAIMS:

Claim 1 is amended as follows:

“A method for screening an agent for Lrig (leucine-rich repeats and immunoglobulin-like domain) down-regulating 

	(a) contacting the agent with a regulatory T cell expressing Lrig 
	(b) measuring an expression level of the Lrig 
has Lrig down-regulating activity when the expression level of 

Claim 4 is amended as follows:

“The method of claim 1, wherein the expression level of by the regulatory T cell is determined by reverse transcription polymerase chain reaction (RT-PCR) or fluorescence-activated cell sorting  (FACS).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644